Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen DiLorenzo on 20 September 2021.

The application has been amended as follows: 
Claim 16 (currently amended) The modular adjustable bed system according to claim 15, wherein the second linkage assembly includes a second frame having first and second connectors extending therefrom, the first connector of the second linkage assembly configured to connect to at least a first type of second actuator and the second connector of the second linkage assembly configured to connect to at least a second type of second actuator. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 has been amended to include the limitations of previous claim 5. The closest prior art KR 200475740 does not disclose “a carriage bar, and a pair of upright supports extending from the carriage bar to define a U-shaped configuration”. Modifying KR 200475740 to include a carriage bar as claimed would require a significant redesign and would change the intended purpose/design of the invention. 
Claim 21 was added to incorporate independent claim 1 and claim 11. KR 200475740 does not disclose wherein the first actuator of the different types of first actuators is an electric motor and the second actuator of the different types of first actuators is a second, different electric actuator. Since, the invention of KR 200475740 is specifically designed to have motion of the head section operated manually or automatically, it would not be obvious to one having ordinary skill in the art at the time the invention was filed to replace the manual actuator with a second electric motor operated actuator. 
Claim 22 was added to incorporate independent claim 1 and claims 8 and 9. KR 200475740 does not disclose wherein the first actuator of the different types of actuators is configured for pin-hole engagement with the first linkage assembly and wherein the second actuator of the different types of first actuators is configured for post-channel engagement with the first linkage assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476.  The examiner can normally be reached on M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619